 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 1 of 35 Page ID
                                 #:34162


1    COOLEY LLP                                COOLEY LLP
2    HEIDI L. KEEFE (178960)                   MICHAEL G. RHODES (116127)
     (hkeefe@cooley.com)                       (rhodesmg@cooley.com)
3    MARK R. WEINSTEIN (193043)                101 California Street, 5th Floor
4    (mweinstein@cooley.com)                   San Francisco, CA 94111-5800
     MATTHEW J. BRIGHAM (191428)               Telephone: (415) 693-2000
5    (mbrigham@cooley.com)                     Facsimile: (415) 693-2222
6    3175 Hanover Street
     Palo Alto, CA 94304-1130
7    Telephone: (650) 843-5000
8    Facsimile: (650) 849-7400
9    Attorneys for Defendants
10   FACEBOOK, INC., WHATSAPP INC.,
     and INSTAGRAM, LLC
11
12
                                UNITED STATES DISTRICT COURT
13                             CENTRAL DISTRICT OF CALIFORNIA
14
15
16   BLACKBERRY LIMITED,                      Case No. 2:18-cv-01844 GW(KSx)
17                            Plaintiff,      DEFENDANTS’ MEMORANDUM IN
18                                            SUPPORT OF MOTION FOR
     v.                                       SUMMARY JUDGMENT AND
19                                            MOTION TO STRIKE
20   FACEBOOK, INC.,
     WHATSAPP INC., and                       The Hon. George H. Wu
21   INSTAGRAM LLC,
                                              Hearing Date: February 20, 2020
22                                            Time: 8:30 a.m.
                              Defendants.
23                                            Place: Courtroom 9D
24
25
26
               REDACTED VERSION OF DOCUMENT FILED UNDER SEAL
27
28
     Case No. 2:18-cv-01844                          MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 2 of 35 Page ID
                                 #:34163


1                                             TABLE OF CONTENTS
2                                                                                                                          Page
3    I.      Introduction ....................................................................................................... 1
4    II.     U.S. Patent No. 7,372,961 ................................................................................. 1
5    III.    U.S. Patent No. 9,349,120 ............................................................................... 10
6            A.       All Accused Products Continue to Provide Visual Notifications ......... 11
7            B.       Vibration Notification for Instagram for Apple iOS ............................ 14
8    IV.     U.S. Patent No. 8,209,634 ............................................................................... 15
9            A.       Defendants Do Not Infringe the ’634 Patent ........................................ 15
10                    1.        A Conversation or Chat is Not a “Messaging Correspondent” .. 18
11                    2.        BlackBerry’s Infringement Theory Is Barred by the Prosecution
                                History Generated During the IPR Proceedings ......................... 19
12
             B.       The ’634 Patent Is Also Invalid Under § 101 ....................................... 21
13
     V.      U.S. Patent No. 8,429,236 ............................................................................... 23
14
             A.       The ’236 Patent Is Directed to an Abstract Idea (Step 1) ..................... 24
15
             B.       The ’236 Patent Recites No Inventive Concept (Step 2) ...................... 25
16
     VI.     U.S. Patent No. 8,301,713 ............................................................................... 27
17
     VII. U.S. Patent No. 8,677,250 ............................................................................... 29
18
             A.       The ’250 Patent Is Directed to an Abstract Idea (Step 1) ..................... 29
19
             B.       The ’250 Patent Recites No Inventive Concept (Step 2) ...................... 32
20
21
22
23
24
25
26
27
28
     Case No. 2:18-cv-01844                                                      MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 3 of 35 Page ID
                                 #:34164


1                                        TABLE OF AUTHORITIES
2                                                                                                             Page(s)
3
4    Cases

5    Alice v. CLS Bank Int’l,
        573 U.S. 208 (2014)....................................................................................... passim
6
7    Aylus Networks, Inc. v. Apple Inc.,
        856 F.3d 1353 (Fed. Cir. 2017) ............................................................................ 21
8
     BSG Tech LLC v. Buyseasons, Inc.,
9      899 F.3d 1281 (Fed. Cir. 2018) ........................................................................ 9, 27
10
     Chamberlain Grp., Inc. v. Techtronic Indus. Co.,
11     935 F.3d 1341 (Fed. Cir. 2019) .............................................................................. 9
12   ChargePoint, Inc. v. SemaConnect, Inc.,
13     920 F.3d 759 (Fed. Cir. 2019) ............................................................ 25, 26, 30, 32
14   Interval Licensing LLC v. AOL, Inc.,
15      896 F.3d 1335 (Fed. Cir. 2018) ...................................................................... 10, 28

16   Mortg. Grader, Inc. v. First Choice Loan Servs. Inc.,
       811 F.3d 1314 (Fed. Cir. 2016) ................................................................ 26, 30, 32
17
18   In re TLI Commc’ns LLC Patent Litig.,
         823 F.3d 607 (Fed. Cir. 2016) .................................................................. 26, 30, 32
19
20
21
22
23
24
25
26
27
28
     Case No. 2:18-cv-01844                                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 4 of 35 Page ID
                                 #:34165


1
2    I.      Introduction
3            Defendants seek summary judgment of no liability with respect to the remaining
4    patents in this lawsuit. In particular:
5                  Facebook does not infringe the ‘961 patent, BlackBerry’s untimely new
6                    infringement theory should be stricken, and the ‘961 patent is invalid
7                    under Section 101;
8                  Defendants do not infringe the ‘120 patent;
9                  Defendants do not infringe the ‘634 patent and the ‘634 patent is invalid
10                   under Section 101; and
11                 The ‘236, ‘713, and ‘250 patents are invalid under Section 101.
12   II.     U.S. Patent No. 7,372,961
13           A.      Facebook Does Not Infringe the ’961 Patent
14           BlackBerry asserts the ’961 patent against an open source and freely available
15   cryptographic software library known as “OpenSSL.” BlackBerry accuses Facebook
16   of infringing claim 2, which depends from (and thus incorporates all limitations of)
17   claim 1. The first three limitations of claim 1 are reproduced below:
18
                     1. A method of generating a key k for use in a
19                   cryptographic function performed over a group of order q,
20                   said method including the steps of:

21                   [a] generating a seed value SV from a random number
22                   generator;

23                   [b] performing a hash function H( ) on said seed value SV
24                   to provide an output H(SV);

25                   [c] determining whether said output H(SV) is less than
26                   said order q prior to reducing mod q ….

27   (Ex. 1, ’961, Claim 1, 5:33-41.) As shown, step 1[b] recites providing “an output
28
     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 5 of 35 Page ID
                                 #:34166


1    H(SV),” and step 1[c] then recites a determining step involving “said output H(SV),”
2    referring back to the same “output H(SV)” provided in step 1[b]. In other words, to
3    infringe, the claim requires that “said output H(SV)” involved in the determining step
4    1[c] be the same output H(SV) provided in the performing step 1[b], as BlackBerry’s
5    expert admitted. (Ex. 2, Rubin Depo. 131:13-16; Ex. 3, Katz Decl., Ex. B ¶ 140.)
6            But BlackBerry cannot demonstrate that Facebook satisfies this critical
7    requirement. As explained below, BlackBerry’s infringement theory relies on a value
8    for the claimed “said output H(SV)” in step 1[c] that is different from the value
9    BlackBerry identifies as “output H(SV) in step 1[b]. Summary judgment of non-
10   infringement is therefore warranted.
11           With respect to claim 1[b], all three iterations of BlackBerry’s infringement
12   contentions served in this action (from August 2018 through the close of discovery in
13   September 2019) alleged that the OpenSSL infringes step 1[b] because “an output
14   H(SV)” is the value provided and placed into a variable called “global storage md”:
15
16
17
18   (Ex. 4, Ex. 961-1 to Blackberry’s Preliminary Infringement Contentions at 10

19   (highlighting added); Ex. 5, Ex. 961-1 to Blackberry’s Final Infringement

20   Contentions, at 21.) The allegation that “an output H(SV)” for step 1[b] was stored

21   in “global storage md” was also mirrored in the expert report of BlackBerry’s expert,

22   Dr. Aviel Rubin:

23
24
25
26
27
     (Ex._6, Rubin Report, ¶¶180-181 (emphasis added); Ex. 3 ¶154.) Thus, BlackBerry
28
     Case No. 2:18-cv-01844                              MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 6 of 35 Page ID
                                 #:34167


1    and Dr. Rubin consistently alleged that the claimed “an output H(SV)” in step 1[b] is
2    the value that is “placed in global storage md.”
3            The implications of this are clear. Because the subsequent step 1[c] recites
4    “determining whether said output H(SV) is less than said order q,” the “output H(SV)”
5    used in that determining step 1[c] must be the same output H(SV) provided in step
6    1[b]. But it is not. BlackBerry’s theory instead relies on an entirely different value.
7            BlackBerry and Dr. Rubin allege that “said output H(SV)” in step 1[c] takes
8    the form of a different value known as “r.” (Ex. 2 at 202:5-9; Ex. 6 ¶190.) There is
9    no dispute that “r” is a different value from the “global storage md” identified as “an
10   output H(SV)” in step 1[b]. (Katz Decl., Ex. B ¶¶155-158; Ex. 2 at 208:9 – 209:4 and
11   Exs. 7 and 8, (showing the source code for storing value to global storage md (the
12   identified “an output H(SV)”) and the source code for the different value returned as
13   the value “r”.) (Exs. 8, 12 to the Rubin Deposition). This was confirmed by a
14   demonstration in Dr. Katz’s report showing the accused OpenSSL software outputting
15   actual values of “global storage md” (in red below) and “r” (in blue):
16
17
18
19
20   (Katz Decl., Ex. B ¶¶ 157-158.) As shown above, although “global storage md” and
21   “r” are both represented as exceedingly large numbers, their values are not only
22   completely different, but the numbers themselves are not even the same length.
23           BlackBerry’s expert was asked about these results and agreed that the value
24   stored in “global storage md” (the accused “an output H(SV)”) was not the same as
25   the value “r” (the accused “said output H(SV)”). (Ex. 2 at 199:4-10.) There is no
26   evidence whatsoever that “r” and “global storage md” would ever be the same. As
27   explained in the next section, BlackBerry’s expert realized this while preparing for his
28   deposition (even though Facebook included it as a basis for non-infringement in its
     Case No. 2:18-cv-01844                               MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 7 of 35 Page ID
                                 #:34168


1    interrogatory responses), and attempted an untimely change to BlackBerry’s
2    infringement theory long after expert reports had been served.
3            As there is no issue of material fact that the accused “an output H(SV)” in step
4    1[b] is not the same value used as the accused “said output H(SV)” in step 1[c],
5    summary judgment is appropriate. In fact, this failure not only extends to step 1[c],
6    but to all other subsequent steps in claim 1. (’961, step 1[d] (“accepting said output
7    H(SV) for use as said key k….”), step 1[e] (“rejecting said output H(SV) as said key
8    k….”), step 1[f] (“if said output H(SV) is rejected….”), step 1[g] (“if said output
9    H(SV) is accepted….”).) BlackBerry’s infringement theory does not rely on “global
10   storage md” with respect to any of these subsequent recitations of “said output
11   H(SV),” and thus, does not rely on the same “output H(SV)” in step 1[b] as the claim
12   requires. The Court should therefore grant summary judgment.
13           B.      BlackBerry’s Untimely Attempt to Change its Infringement Theory
                     Raises No Genuine Issue of Material Fact and Should Be Stricken
14
15           Realizing that it has pursued a fatally deficient infringement theory throughout
16   this entire case, BlackBerry recently attempted a wholesale change to its theory of “an
17   output H(SV)” in step 1[b]. On December 19, 2019, the day before the deposition of
18   its expert, BlackBerry served an unauthorized supplement to its infringement report
19   attempting to change what BlackBerry identifies as “an output H(SV)” in step 1[b].1
20   This purported supplement came months after the close of discovery, after the service
21   of all expert reports, and after the deposition of Facebook’s expert, despite Facebook’s
22   disclosure of the non-infringement position in an interrogatory response served well
23   before Dr. Rubin’s opening infringement report. (Ex. 9, Defs. Fourth Suppl. Resp. to
24   1st Set of Rogs, App. D, at 2 (Aug. 30, 2019) (“… the accused functionality [the
25   determining step] does not operate on the accused H(SV). For example, the accused
26   comparison operates on a value different from the accused H(SV).”) BlackBerry
27
     1
      Facebook promptly objected to this clarification. Facebook also informed
28   BlackBerry that it would be filing this motion to strike.
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 8 of 35 Page ID
                                 #:34169


1    never sought leave to serve a supplemental report, nor provided any prior notice of its
2    intention to do so. Because BlackBerry’s new infringement opinions were untimely,
3    they should be stricken and disregarded and therefore raise no genuine issue for trial.
4            During his deposition, Dr. Rubin explained that, the day prior, he reviewed Dr.
5    Katz’s rebuttal report and, in response, decided to make “corrections” to “mistakes”
6    in his report. (Ex. 2 at 145:17 – 146:11, 148:3-18, 152:4 – 153:10.) Specifically, Dr.
7    Rubin attempted to change BlackBerry’s longstanding infringement theory regarding
8    what corresponds to the claimed “output H(SV)” in step 1[b]. Although Dr. Rubin
9    and BlackBerry attempted to make the document visually look like a deposition errata,
10   there was no avoiding that Dr. Rubin was attempting to completely change his
11   opinions. (Id. at 320:11 – 321:9.) The supplementation struck the “global storage
12   md” relied on for step 1[b], replaced it with a different value, “buf,” and replaced the
13   source code citations in that paragraph to point to different OpenSSL code. (Id. at
14   83:12 – 84:8; see also id. at 199:12-18.) As Dr. Rubin further explained:
15
             Q. Okay. Now, my question is, You understand that Dr. Katz
16           interpreted your report as alleging that the output HSV was the value
17           placed in GLOBAL storage MD, you understand that's what, how he
             interpreted your report, correct?
18
             THE WITNESS: That seems to be what he was addressing.
19
20           Q. Okay. Now, putting aside that how you interpret your report, you'd
             have to agree that Dr. Katz's interpretation of your report was at least
21           reasonable on this point, correct?
22
             THE WITNESS: I, I had used the wrong variable in my report, and
23           he responded to the one that I originally had, which makes sense.
24   (Id. at 325:8 – 326:5 (objections omitted).) The reason BlackBerry chose to simply
25   serve its untimely and unauthorized supplemental expert report rather than seeking
26   leave to amend seems apparent – BlackBerry could never show the requisite “good
27   cause” required for such a supplementation. Its infringement theory was based on
28
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 9 of 35 Page ID
                                 #:34170


1    open source OpenSSL code that it had in its possession even before this case was filed.
2            And although BlackBerry attempted to style the unauthorized supplement as a
3    “clarification,” it was not a mere typographical error or mistake, but rather, a change
4    of theory that came far too late. Throughout this case, BlackBerry consistently
5    identified the value of “an output H(SV)” as the value stored in the variable “global
6    storage md.” Identifying an entirely different value for this element of step 1[b] (and
7    citing different code to support it) is a clear change from the theory BlackBerry
8    pursued throughout this case. Facebook and its expert have never had an opportunity
9    to respond to this untimely supplement. As a result, BlackBerry’s “clarification”
10   should be ignored and Facebook hereby moves to strike it as untimely should the case
11   proceed on the ’961 patent. The Court should grant summary judgment of non-
12   infringement of the ’961 patent based on the only theory BlackBerry ever timely
13   disclosed and presented in this case.
14           C.      The ’961 Patent Is Also Invalid Under § 101
15           Under the first step of Alice, the ’961 patent is directed to the abstract idea of
16   random number generation, and more specifically, generating a random value within
17   a desired range. Generation of random values is a longstanding practice that predates
18   the use of computers. For example, generation of random values is integral to games
19   of chance such as roulette, slots, various games that involve the use of dice (such as
20   craps), among others.
21           It is also well-known and an abstract idea that techniques for random number
22   generation, whether running on a computer or not, can generate numbers within a
23   desired range. For example, a die can be used to generate values from one to six.
24   Roulette wheels typically have 38 pockets, each uniquely identified by some
25   combination of numbers and colors (e.g., black or red). The same is true with
26   computers — computer programming languages and operating systems have long had
27   built-in libraries for generating random values from zero to a maximum value,
28   determined by the number of random bits generated. (Katz Decl., Ex. A ¶¶ 306-307.)
     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 10 of 35 Page ID
                                  #:34171


1    BlackBerry’s expert, Dr. Rubin, conceded that the ’961 patent does not purport to
2    describe any new technique for generating random numbers; it instead relies on “a
3    known random number generator” that was “not one that was provided new in this
4    patent.” (Ex. 2 at 143:8-12; id., 143:17-18 (“The random number generator itself
5    could be one that already existed in the prior art.”).)
6            In order to obtain random numbers within a desired range, the ’961 patent
7    employs the old and abstract adage: if at first you don’t succeed, try, try, again. For
8    example, if one wanted to generate a random number from 1 to 3 using a six-sided
9    die, one could simply roll the die as many times as needed until it showed a number
10   from 1 to 3. Like the die analogy, a computer can generate random numbers within a
11   specified range by simply (1) generating a new candidate random number, (2)
12   checking to see if the number falls within the specified range, and (3) either accepting
13   the number if it falls within the specified range or going back to (1) to try again until
14   an in-range number is obtained. (Katz Decl., Ex. A ¶ 309.)
15           And this is all the claims themselves recite. Claim 1 recites a method to
16   generate and provide a random value (referred to as “output H(SV)”) and then
17   determine if that value is less than the desired range (“order q”). If it is, the random
18   value is accepted; otherwise the value is rejected and the method repeated until an
19   acceptable number is finally obtained. (Ex. 1 at claim 1.) Accordingly, the claims
20   merely apply the abstract idea of repeatedly generating random numbers until one
21   falling within the desired range is obtained – akin to rolling a die repeatedly until it
22   shows a value within the desired range.
23           BlackBerry will likely lean on the claim’s cryptography jargon to make them
24   appear more technologically advanced than they are. (Ex. 11, Rubin Rebuttal Rpt. ¶¶
25   237-238.) But it is undisputed that the cryptographic jargon and terminology in the
26   claim reflect well-known concepts of the prior art, including the well-known
27   government Digital Signature Algorithm (DSA) discussed in the specification. The
28   patent explains that “[t]he basic structure of a public key cryptosystem is well known
     Case No. 2:18-cv-01844                                    MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 11 of 35 Page ID
                                  #:34172


1    and has become ubiquitous with security in data communication systems.” (Ex. 1 at
2    1:10-12.) The claim steps reciting generation of a key k for use in a cryptographic
3    function performed over a group of order q, the generation of a random number SV,
4    and hashing that random number to provide output H(SV), are simply restatements of
5    what the patent itself and BlackBerry’s expert acknowledge were already part of well-
6    known prior art techniques. (Ex. 2 at 19:13-21:7; Katz Decl., Ex. A ¶ 310 (citing ’961,
7    1:63-64, 2:36-55).) The claim concludes with the step of “providing said key k for
8    use in performing said cryptographic function,” in other words, the claim simply
9    “hands off” H(SV) to an unspecified “cryptographic function,” whose details are not
10   recited in the claim.      This terminology may give the ’961 patent a veneer of
11   cryptographic technology, but the concepts they describe are so basic in the world of
12   cryptography that they do not distinguish the claims from the abstract idea.
13           To illustrate this point, Facebook’s cryptography expert provided an illustration
14   of what claim 1 of the ’961 patent would look like if one struck the generic
15   cryptographic concepts in the claim, or replaced them with generic placeholders:
16                   1. A method of generating a key k for use in a cryptographic function
17                   performed over a group of order q, said method including the steps of:
18                   generating a seed value SV from a random number generator;

19                   performing a hash function H() on said seed value SV to provide an
                     output H(SV);
20
                     determining whether [VALUE] is less than [MAX VALUE] prior to
21                   reducing mod q;
22                   accepting [VALUE] for use as said key k if the value of [VALUE] is less
                     than [MAX VALUE] said order q;
23
                     rejecting [VALUE] as said key if said value is not less than [MAX
24                   VALUE];
25                   if [VALUE] is rejected, repeating said method; and
26                   if [VALUE] is accepted, providing [for use] said key k for use in
                     performing said cryptographic function, wherein said key k is equal to
27
                     said output H(SV).
28
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 12 of 35 Page ID
                                  #:34173


1    (Ex. 10 ¶ 312.) As shown, once the well-known and generic cryptographic concepts
2    of the prior art are removed from the claim or replaced with generic placeholders (such
3    as “[VALUE]” and “[MAX VALUE]” for output H(SV) and order q, respectively),
4    the claim makes sense but recites only the abstract idea by (a) “determining” whether
5    a generated random value is less than a given desired range, (b) “accepting” that value
6    if it is less than the given range, and “providing” it to some other process to use, and
7    (c) “rejecting” the value and starting over if it is not less than the given range. Claim
8    2 adds nothing for the purposes of § 101 as it merely recites generating another “seed
9    value” similar to the “rejecting” step of claim 1.
10           BlackBerry may also argue that the ’961 patent is not directed to an abstract
11   concept under Alice Step 1, and provides an inventive concept under Alice Step 2,
12   because the alleged invention was intended to solve a particular problem relating to
13   modulo “bias” in cryptographic key generation. (Ex. 11 ¶¶ 229, 239.) But the
14   inventors did not identify this problem – the patent itself credits its identification to a
15   third party (Daniel Bleichenbacher), and there is no evidence that the inventors had
16   any involvement in discovering this issue. (Ex. 1 at 2:56-61; Ex. 2 at 256:2-20.) The
17   specification frames the alleged invention in the context of addressing this issue, but
18   the claims go about addressing it by merely reciting the abstract idea – repeatedly
19   generating random numbers until one within the desired range is obtained.
20           More specifically, the actual steps in the claims merely recite generating a
21   random value, determining if the value falls within the desired range, and then
22   accepting or rejecting the value based on the determination. The purported benefit, in
23   other words, flows entirely from the claim’s unadorned recitation of the abstract idea
24   itself. “It has been clear since Alice that a claimed invention’s use of the ineligible
25   concept to which it is directed cannot supply the inventive concept that renders the
26   invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v.
27   Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018); see also Chamberlain Grp.,
28   Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1349 (Fed. Cir. 2019) (“Wireless
     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 13 of 35 Page ID
                                  #:34174


1    communication cannot be an inventive concept here, because it is the abstract idea
2    that the claims are directed to.”). Stated more simply, a patent claim cannot be said
3    to recite anything meaningfully “beyond” the abstract idea when, as here, its
4    limitations merely restate the abstract idea itself. See Interval Licensing LLC v. AOL,
5    Inc., 896 F.3d 1335, 1344 (Fed. Cir. 2018) (“Other software-based claimed
6    inventions… failed to pass section 101 muster, because… the elements of the asserted
7    invention were so result-based that they amounted to patenting the patent-ineligible
8    concept itself.”).       The claim limitations here, individually or as an ordered
9    combination, merely restate the abstract idea of repeatedly generating random
10   numbers until an acceptable value is obtained. The ’961 patent is invalid under § 101.
11   III.    U.S. Patent No. 9,349,120
12           The ’120 patent purports to describe a technique for preventing (“silencing”)
13   notifications for new incoming messages in a selected message thread.               The
14   Background of the ’120 patent explains that “[e]lectronic messages, such as electronic
15   mail messages and messages posted to group sites, can be grouped into message
16   threads. Each message thread can relate to a particular matter such as a particular
17   topic of conversation or an activity.” (Ex. 12 at 1:22-25.) After a user selects a
18   particular message thread to be silenced, the system silences (i.e., prevents)
19   notifications for new incoming messages in that thread.
20           BlackBerry’s infringement claims under the ’120 patent focus on a feature that
21   allows messaging users to “mute” or disable the presentation of certain types of new
22   message notifications. Although BlackBerry accuses a broad array of products
23   offered by Facebook, WhatsApp and Instagram, its infringement allegations — and
24   the reasons they fail – are substantially similar for each accused product.
25           Claims 1 and 13 (the two independent claims at issue) both recite the ability to
26   activate a “flag” indicating that a particular message thread has been “silenced.”
27   When a new incoming electronic message is received, both claims recite the ability to
28   “display[] the new incoming electronic message in an inbox together with any
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 14 of 35 Page ID
                                  #:34175


1    message thread not flagged as silenced, while silencing any further notifications
2    pertaining to receipt of the new incoming electronic message” [1.g], [13.g]. The plain
3    language of claims 1 and 13 requires that all notifications pertaining to the new
4    incoming electronic message be silenced or prevented, as well as notifications for any
5    subsequent new incoming messages in the thread. (Ex. 13, 12/12/2019 Rosenberg
6    Depo. at 264:15 - 265:3 (agreeing that “[o]nce a message thread has been silenced
7    under the ’120 patent, all notifications for any subsequent messages in that thread have
8    to be silenced.”).) The Court construed “notification” as “some form of visual,
9    auditory, or physical cue to draw attention to an incoming message that would not
10   otherwise have been noticed, at the time of the incoming message.” (ECF No. 157, at
11   31.)
12           As demonstrated below, BlackBerry has failed to show that any of the accused
13   products satisfy this requirement because all accused products continue to provide
14   notifications upon receipt of new messages in muted chats or conversations.
15           A.      All Accused Products Continue to Provide Visual Notifications
16           All of the accused products continue to provide visual notifications for new
17   incoming messages – even for messages received in threads that have been muted.
18   For example, the exemplary screen capture shown below shows a list of conversations
19   (the alleged “inbox”) in Instagram. (ECF No. 279-7 at ¶¶ 5-8.) The first listed
20   conversation (mandylawrence531) has been muted (as shown by the icon               after
21   “now”), yet shows the name and message text shown in boldface type, with a blue dot
22      on the right of that entry in the list.
23
24
25
26
27
28
     Case No. 2:18-cv-01844                               MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 15 of 35 Page ID
                                  #:34176


1
2
3
4
5
6
7
8
9
10
11
12           These visual cues – the boldface type and the blue dot – notify the user that a

13   new incoming message has been received in the “mandylawrence531” conversation,

14   even though the conversation has been muted. (Id.) The visual cues do not appear

15   next to the second conversation (sarahtoompson) because no new message was

16   received in that conversation.

17           The accused Facebook and WhatsApp features function in a substantially

18   similar way with respect to displaying chats or conversations in which a new incoming

19   message has been received. Like Instagram, the accused Facebook and WhatsApp

20   products provide a similar visual cue to the user (such as a blue or green dot, bolded

21   or different colored text, moving the thread to the top of the inbox, etc.) to notify the

22   user that a new incoming message has been received for a particular chat. (ECF No.

23   279-6 at ¶¶ 4-5, 7-8 (WhatsApp); ECF No. 279-5 ¶¶ 4-6, 9-10 (Facebook).) For all of

24   the accused products, the purpose of these visual cues is to draw the user’s attention

25   to the fact (i.e. notify the user) that a new message has been received in a particular

26   conversation. (ECF No. 279-7 at ¶¶ 6, 8; ECF No. 279-6 at ¶ 8; ECF No. 279-5 at ¶¶

27   6, 10, 13, 16.) BlackBerry’s own expert admitted that these visual cues are “designed

28   to tell the user that there is a new message in [a] particular thread.” (Ex. 14, 08/06/2019

     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 16 of 35 Page ID
                                  #:34177


1    Rosenberg Depo. at 166:16-18.) Dr. Rosenberg also conceded that the blue dot and
2    bolded font allows the user to visually distinguish message threads that have new
3    messages from those that do not. (Ex. 13 at 178:10-180:10; id., 180:24-181:1 (“Q.
4    So it allows the user to visually identify which of the various message threads in the
5    list have new messages; correct? A. Yes.”).) It is also undisputed that the accused
6    Facebook, Instagram, and WhatsApp products continue to present these new message
7    notifications even with respect to chats or conversations that have been “muted” by
8    the user. (ECF No. 279-7 at ¶¶ 7-8; ECF No. 279-6 at ¶¶ 7-8; ECF No. 279-5 at ¶¶ 8-
9    11, 15-16; Ex. 13 at 176:21-178:1.)
10           This is fatal to BlackBerry’s theory of infringement. As explained, both
11   independent claims require, while displaying the new electronic message in an inbox,
12   “silencing any further notifications pertaining to receipt of the new incoming
13   electronic message.”     (’120, claims [1.g], [13.g].)    It is undisputed that, while
14   displaying the conversation or chat list (the accused “inbox”), the accused products
15   continue to present new message notifications even for chats or conversations that
16   have been muted by the user – precisely what the claim forbids. As explained below,
17   the fact that the accused products provide these visual cues “while” the accused
18   “inbox” is displayed does not preclude them from qualifying as “notifications.”
19           These visual cues in the accused products are “notifications” under the Court’s
20   construction. The display of colored dots, the bolding or coloring of text, and the like,
21   clearly provide “some form of visual… cue,” and as explained, their purpose is to
22   draw the user’s attention to the new incoming message that might otherwise have gone
23   unnoticed. (ECF No. 279-7 at ¶¶6, 8; ECF No. 279-6 at ¶8; ECF No. 279-5 at ¶¶6,
24   10, 13, 16.) BlackBerry’s expert admitted, in fact, that these visual cues are “designed
25   to tell the user that there is a new message in a particular thread.” (Ex. 14 at 166:16-
26   24.) Because the accused products continue to present “notifications” for chats or
27   conversations that are muted, BlackBerry cannot show infringement.
28
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 17 of 35 Page ID
                                  #:34178


1            B.      Vibration Notification for Instagram for Apple iOS
2            Instagram for iOS (e.g. Apple iPhone) does not infringe for the additional
3    reason that when a new message is received by Instagram for iOS – even for a muted
4    thread – the app creates a noticeable vibration on the user’s phone to notify the user
5    of the new message. (ECF No. 279-7 at ¶ 8; Balakrishnan Decl. Ex. B ¶ 369; Ex. 13
6    at 132:13-134:1.) This vibration clearly qualifies as a “physical cue” to “draw
7    attention to an incoming message that would not otherwise have been noticed, at the
8    time of the incoming message.” (Balakrishnan Decl. Ex. B ¶ 369; ECF No. 279-7 at
9    ¶ 8.) The vibration draws the user’s attention to an incoming message, which the user
10   might have missed in the absence of the vibration.
11           BlackBerry’s expert conceded that Instagram for iOS provides this vibration
12   upon receipt of a new message – even in a “muted” thread – but argued that the
13   vibration does not qualify as a “notification” under the Court’s construction. (Ex. 13
14   at 132:13-136:22.) Dr. Rosenberg’s sole reason for this opinion was that the vibration
15   occurs when Instagram for iOS displays the user’s messaging inbox. (Ex. 13 at 134:2-
16   136:22.) Dr. Rosenberg opined that such a notification would not meet the “would
17   not otherwise have been noticed” part of the Court’s construction because the user is
18   presumably focused on his or her messages if the inbox is displayed. Dr. Rosenberg,
19   in fact, flat out opined that it would be impossible for a system to present a
20   “notification” while the inbox is displayed. (Id., 186:12-187:8.) Under his theory,
21   therefore, even if a phone presented a full 4th of July fireworks presentation upon
22   receipt of a new message, that could not be a “notification” if the phone’s screen
23   happened to be showing the user’s inbox. Dr. Rosenberg relies on this argument not
24   only with respect to the physical vibration provided by Instagram for iOS, but also to
25   argue that the visual cues provided by all accused products (discussed above) are not
26   “notifications.” (Id., 176:21-177:8.)
27           Dr. Rosenberg’s opinion raises no issue of material fact because it contradicts
28   the clear claim language and finds no support in the Court’s construction. Both claims
     Case No. 2:18-cv-01844                               MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 18 of 35 Page ID
                                  #:34179


1    1 and 13 expressly contemplate silencing of notifications while the inbox is viewed.
2    Claim 1[h], for example, expressly states: “display the new incoming electronic
3    message in an inbox together with any message thread not flagged as silenced, while
4    silencing any further notifications pertaining to receipt of the new incoming electronic
5    message, wherein the new incoming message thread flagged as silenced is displayed
6    in the inbox in a different manner than any message thread not flagged as silenced.”
7    (Ex. 12 at claim 1[h].) The claim thus expressly requires that all notifications be
8    silenced while the inbox is being displayed. This claim language would make no
9    sense if, as Dr. Rosenberg opines, it was categorically impossible to even present a
10   “notification” while the inbox is being displayed.
11           Second, Dr. Rosenberg’s opinion is based on speculation that a user may be
12   staring at the inbox screen at the very moment a new message arrives, and thus, might
13   take notice of the receipt of a new incoming message even without the vibration. But
14   Dr. Rosenberg’s theory ignores the fact that, as he admitted, the Court’s construction
15   of “notification” imposes an objective standard that does not depend on what the user
16   happens to be doing at the moment a message is received. (Ex. 13 at 189:5-16.)
17   During a previous deposition relating to his declaration in support of BlackBerry’s
18   summary judgment motion, in fact, Dr. Rosenberg conceded that “if the user isn’t
19   there to sense or feel the vibration, the notification has yet still been provided.” (Ex.
20   14 at 168:24-169:3.) Summary judgment is therefore appropriate.
21   IV.     U.S. Patent No. 8,209,634
22           A.      Defendants Do Not Infringe the ’634 Patent
23           The ’634 patent describes a technique for “providing notifications of unread
24   messages on a wireless communication device.” (Ex. 16 at Claim 1, preamble.) The
25   key limitation for purposes of this motion is the final one in claim 1 (the sole
26   independent claim at issue), which recites the step of “visually modifying at least one
27   displayed icon relating to electronic messaging to include a numeric character
28   representing a count of the plurality of different messaging correspondents for which
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 19 of 35 Page ID
                                  #:34180


1    one or more of the electronic messages have been received and remain unread.” (Ex.
2    16 at claim 1[c].) The Court construed “messaging correspondent” as a “distinct
3    sender of an electronic message.” (ECF No. 157, at 25.)
4            The accused features might be familiar to even casual users. The accused
5    products can present a numeric value (or “badge”) next to an
6    electronic messaging icon. For example, users of Facebook
7    Messenger might be familiar with a numeric badge that may
8    appear alongside the application’s launch icon in the home
9    screen, as shown in the screenshot at right. (See Ex. 17,
10   12/17/2019 Schonfeld Depo. Ex. 9.) BlackBerry claims that
11   these messaging-related icons, which can also appear at
12   various places inside the accused Facebook, WhatsApp, and Instagram products,
13   constitute the alleged “at least one displayed icon relating to electronic messaging,”
14   for purposes of claim 1. BlackBerry further contends that the numeric value (e.g. “1”)
15   qualifies as “a numeric character representing a count of the plurality of different
16   messaging correspondents for which one or more of the electronic messages have
17   been received and remain unread,” under claim 1.
18
19
20
21
22
23
24
25
26
27
28
     Case No. 2:18-cv-01844                              MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 20 of 35 Page ID
                                  #:34181


1            But BlackBerry’s infringement theory fails with respect to all accused products
2    for a simple reason – the accused “numeric
3    character” does not represent the number of
4    different messaging correspondents.         It instead
5    represents the number of messaging conversations
6    (or “chats”) that have at least one unread message
7    in them – which has nothing to do with the number
8    of distinct senders of electronic messages. For
9    example, the screenshot at the right provides “an
10   example of the chat screen that can be presented
11   using Facebook Messenger.” (Ex. 18, Schonfeld
12   Depo. at 132:15-21.) Like the home screen icon,
13   the bottom of the screen shows an accused icon
14   with a “1” that indicates there is one conversation
15   (chat) that has at least one unread message – in this
16   case the one at the top with Carole, Sarah, and Eliza
17   shown with the blue dot.
18           But there can be no dispute that the accused numeric value here (e.g. “1”) does
19   not tell the user anything about the number of “different messaging correspondents
20   (i.e. ‘distinct senders of an electronic message’) for which one or more of the
21   electronic messages have been received and remain unread.” In the chat above
22   involving Carole, Sarah, Eliza, for example, one can only tell from the “1” that there
23   is one conversation with at least one or more new messages – and that number tells
24   us nothing about the number of distinct senders of the new messages within that
25   conversation. In fact, Dr. Schonfeld, after looking at the same screenshot shown
26   above, agreed that the number “1” has no relationship to how many new messages in
27   that thread or how many distinct users sent those messages. (Id., 133:21-25.)
28                   Q:       But the number “1” would be the same if there was one new
     Case No. 2:18-cv-01844                                   MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 21 of 35 Page ID
                                  #:34182


1                             message in that thread or a thousand, correct?
2                    A:       Yeah. That’s – that’s correct. That’s the purpose behind it.
3                    Q.       And so using the same logic as before, this number “1,” you can’t
                              tell how many users sent new messages in that thread, correct?
4
                     A.       Yeah. It’s the same response I gave before. We know it’s one
5                             thread, one correspondence, but we don’t know how many users
6                             within that thread.
7                    Q.       So it could be one, or it could be as many as there are new
                              messages, correct?
8
                     A.       In principle, yeah. There is nothing limiting it.
9
     (Ex. 18 at 133:21-134:11.) The accused “numeric character” represents the number
10
     of conversations (or chats) with at least one unread message, not the number of
11
     correspondents (distinct senders) from whom unread messages have been received.
12
     Although the discussion above focuses on Facebook Messenger, the same is true with
13
     respect to all other accused products. (Id. at 139:12-140:4 (WhatsApp), 145:11-146:3
14
     (Instagram); see also Balakrishnan Decl. Ex. B ¶¶ 107, 129, 144, 163, 179.) Summary
15
     judgment is therefore appropriate.
16
                     1.       A Conversation or Chat is Not a “Messaging Correspondent”
17
             BlackBerry does not explain how a message conversation or chat – as distinct
18
     from the users who participate within it – can itself qualify as a “messaging
19
     correspondent.” A particular chat or conversation is not itself a sender – it is simply
20
     a construct used by the software to collect and organize electronic messages sent by
21
     participating users. If a particular chat or conversation had 1,000 new messages from
22
     500 distinct senders, to infringe the claim, the claimed “numeric character” would
23
     need to read “500.” But in the accused products, it would simply read “1,” which does
24
     not convey the number of distinct senders. There is nothing in the ’634 patent
25
     specification discussing conversations or chats, let alone suggesting that they could be
26
27
28
     Case No. 2:18-cv-01844                                     MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 22 of 35 Page ID
                                  #:34183


1    counted separate and apart from the distinct senders that participate within them.
2    BlackBerry has presented no evidence (or coherent explanation) as to how a chat or
3    conversation itself qualifies as the “sender” of electronic messages.
4            The conflating of chats and conversations
5    with “messaging correspondents” creates other
6    anomalous results as well. For example, if a
7    single person (Sarah Thompson) sends new
8    messages in three separate conversations or
9    chats, the accused products report the number
10   “3” even though there is only one distinct sender
11   of the electronic messages (see right). (E.g.,
12   Balakrishnan Decl. Ex. B ¶¶ 111-112.) If the
13   accused products practiced the ’634 patent
14   (which they do not), they should report the
15   number as “1” instead of “3.” (Id.)
16                   2.       BlackBerry’s Infringement
                              Theory Is Barred by the
17                            Prosecution        History
                              Generated During the IPR
18                            Proceedings
19
             Aside from having no support in the claim
20
     language or specification, BlackBerry’s theory is at odds with its recent statements to
21
     the Patent Office in attempting to avoid prior art. Most recently, Defendants filed an
22
     inter partes review (IPR) petition (IPR2019-00924) based on a Facebook-reference
23
     called Canfield, which was fittingly called “IM Conversation Counter and Indicator.”
24
     (Ex. 19, Petition, at 16.) Canfield describes a technique – materially identical to the
25
     accused products – in which software can identify the number of instant messaging
26
     (IM) sessions or conversations that have new messages. (Id. at 16-17 (quoting
27
     Canfield, 1:53-62).)
28
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 23 of 35 Page ID
                                  #:34184


1            On July 18, 2019, BlackBerry filed its Preliminary Response in which it
2    successfully distinguished Canfield by drawing a distinction between (1) a number of
3    IM sessions/conversations having new messages, and (2) the claimed number of
4    “messaging correspondents.”         BlackBerry argued that the original prosecution
5    “plainly demonstrated that tracking a number of ‘messages or conversations’ was
6    distinct from the claimed invention.” (Ex. 20, POPR at 7-8.) BlackBerry further
7    argued that “[t]here is no dispute that instant messaging ‘sessions’ are not the same as
8    messaging ‘correspondents.’” (Id. at 34-35.) BlackBerry further asserted:
9                    As an initial matter, it is undisputed that Canfield uses the term
10                   “session” to refer to something different than a “messaging
                     correspondent.” EX2001, ¶47. Canfield uses the term “sessions” in the
11                   context of conversations/windows that are used to send and receive
12                   messages, for example. In contrast, “buddies” relied on by Petitioner as
                     disclosing “messaging correspondents” refer to users that may be
13                   participants of the “sessions.”
14
     (Id. at 34-35.) BlackBerry thus told the PTAB that the IM sessions or conversations
15
     were not messaging correspondents, and urged the PTAB not to conflate the IM
16
     sessions with the individual senders (buddies) who may participate within those IM
17
     sessions. Like the sessions in Canfield, the chats and conversations in the accused
18
     products are in fact “windows that are used to send and receive messages,” and they
19
     are distinct from the users who participate in them.
20
             The PTAB agreed with BlackBerry’s distinction between IM sessions and
21
     “messaging correspondents,” and based on that distinction, refused to institute IPR:
22
                     Patent Owner responds that the distinction between “sessions” (or
23                   conversations) and “senders” is not insignificant. Prelim. Resp. 34−35.
24                   The ’634 patent describes messaging correspondents as “buddies,”
                     which according to Patent Owner, are distinct from the IM sessions they
25                   would participate in. Id. Thus, according to Patent Owner, a “session”
26                   and “messaging correspondents” are different things and mean
                     different things to a user. Id. at 35−36…
27
                     We agree with Patent Owner that Canfield’s “sessions” do not teach the
28                   recited “messaging correspondents.” Canfield describes typical instant
     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 24 of 35 Page ID
                                  #:34185


1                    messaging in which an IM between two users comprises a conversation
2                    or an IM session. Ex. 1004, 3:54−58, 3:12−14. The user sending the
                     IM, or sender, is the “messaging correspondent,” according to
3                    Petitioner. As stated above, Canfield does not report the number of
4                    senders from which messages remain unread. Canfield reports on the
                     user interface the number of sessions with pending unread messages.
5
     (Ex. 21, ID at 14 (emphasis added).) BlackBerry’s statements to the PTAB reinforce
6
     the distinction, reflected in the plain language of the claims and the Court’s
7
     construction, between “messaging correspondents” and the chats or conversations in
8
     which they participate. Under BlackBerry’s own reasoning to the PTAB, therefore,
9
     the accused products provide different information to the user than the claimed
10
     numeric character.
11
             BlackBerry’s statements to the PTAB also preclude its infringement theory
12
     under the doctrine of prosecution disclaimer. See Aylus Networks, Inc. v. Apple Inc.,
13
     856 F.3d 1353, 1362 (Fed. Cir. 2017) (holding that “statements made by a patent
14
     owner during an IPR proceeding, whether before or after an institution decision, can
15
     be considered for claim construction and relied upon to support a finding of
16
     prosecution disclaimer.”).      As explained above, BlackBerry made a clear and
17
     unequivocal distinction to the PTAB between IM sessions/conversations and the
18
     claimed “messaging correspondents.” And it made these arguments against a prior art
19
     reference that worked, for purposes of the numeric character limitation, identically to
20
     the accused products.      BlackBerry cannot now reclaim coverage over the very
21
     technique it successfully distinguished in convincing the PTAB not to institute IPR.
22
23           B.      The ’634 Patent Is Also Invalid Under § 101
             Under the first step of Alice, the ’634 patent is directed to the abstract idea of
24
     identifying the number of messaging correspondents (distinct senders) from whom
25
     unread messages were received. The number of messaging correspondents is simply
26
     a piece of information, like a number of new messages or the identity of the persons
27
     from whom messages were received. The concept of identifying the number of
28
     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 25 of 35 Page ID
                                  #:34186


1    distinct senders (“five people called while you were out”) is obviously not limited to
2    computers, and is an abstract idea.
3            BlackBerry will no doubt argue that the ’634 patent describes an improved user
4    interface for a small handheld mobile electronic device. But this argument is without
5    basis. The Court rejected BlackBerry’s argument that the claim is limited to a small-
6    screen wireless device, explaining that the term “wireless communication device”
7    broadly encompasses any device that could be adapted for wireless communication.
8    (ECF No. 157, at 20-21.) The ’634 patent does not purport to have invented electronic
9    messaging using wireless devices, either, as the specification acknowledges
10   commercially-available messaging systems, such as AOL Instant Messenger and
11   Microsoft Network (MSN), and their use on wireless devices. (Ex. 16 at 1:53-58.)
12   The claims also recite the use of an application icon for notifications, but the
13   specification acknowledges this was already known in the art. (Id. at 1:41-48.) That
14   the ’634 patent did not invent visually modifying an icon on a computing device with
15   a numeric character—including on a wireless communication device—is also
16   confirmed by the prosecution history of the ’634 patent. (E.g., Balakrishnan Decl. Ex.
17   A ¶¶ 110,117 .) In allowing the claims, in fact, the Examiner cited the numeric
18   character that “represents a count of the plurality of different messaging
19   correspondents for which one or more of the electronic messages have been received
20   and remain unread” – the abstract idea – as the sole basis for allowing the claims over
21   the prior art. (Ex. 22, 03/30/2012 Notice of Allowance at 2, ¶ 1.)
22           Nor do the claims of the ’634 patent recite any inventive concept under Step 2
23   of Alice. They recite only the routine and conventional use of well-known, generic
24   computing components and techniques.         This is confirmed by both the claims
25   themselves and the specification of the ’634 patent—neither provides particular detail
26   regarding a concrete technological implementation for how to carry out the idea of
27   visually modifying an icon with the claimed numeric character. The asserted claims
28   simply recite a “wireless communication device” with a “graphical user interface” that
     Case No. 2:18-cv-01844                               MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 26 of 35 Page ID
                                  #:34187


1    includes an icon that is visually modified. The specification provides no detail to teach
2    the reader, for example, how to visually modify an icon displayed on a graphical user
3    interface, or how to count the number of messaging correspondents from whom at
4    least one unread message has been received. (Balakrishnan Decl. Ex. A ¶ 351.) The
5    specification discusses including a bubble corresponding to the number of unread
6    messages (’634, 8:1-8), but does not even teach how to count the number of messaging
7    correspondents from whom an unread message has been received – it instead treats it
8    as an afterthought. (Id., 8:8-13 (“Persons of ordinary skill in the art will appreciate
9    that a visual modification 400 different from a bubble may be used and the count may
10   represent other information, such as the number of correspondents or ‘buddies’ from
11   which one or more messages have been received but remain unread.”).)
12           Dependent claim 6 further includes the step of displaying “at least one preview
13   of content associated with at least one of the received electronic messages,” which
14   does not alter the abstract idea. The claim recites no details about how to create or
15   display the claimed “preview,” and the ability to display previews of messages was a
16   well-known feature of popular messaging applications such as the MSN Messenger
17   product mentioned in the ’634 specification. (Balakrishnan Decl. Ex. A ¶¶ 205, 70.)
18   V.      U.S. Patent No. 8,429,236
19           The title of the ’236 patent concisely states what the patent purports to cover –
20   “Transmission of Status Updates Responsive to Status of Recipient Application.” (Ex.
21   23, ’236 at face page) The asserted claims, 15 and 17, recite little more than this
22   concept. Claim 15 recites:
23                   15.      A mobile communications device, comprising:
24                            a mode selector configured to determine whether a recipient
                              application is actively processing status updates and to select a
25                            message transmission mode based on whether the recipient
26                            application is actively processing status updates; and
27                            a message generator configured to generate status messages and
                              to cause transmission of status messages from the mobile
28
     Case No. 2:18-cv-01844                                    MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 27 of 35 Page ID
                                  #:34188


1                              communications device to a recipient application using the
2                              selected message transmission mode.

3    (Id., claim 15) Claim 17 depends from claim 15 and further recites, “wherein the
4    mode selector comprises a component to observe a local database for a record in the
5    database, the record comprising an indication that the recipient application is actively
6    processing status updates.” (Ex. 23 at claim 17)
7            A.      The ’236 Patent Is Directed to an Abstract Idea (Step 1)
8            The ’236 patent is clearly directed to an abstract idea under Step 1 of Alice.
9    One of the named inventors, Gary Klassen, concisely summarized the subject matter
10   of the ’236 patent at his deposition –                                          (Ex. 24,
11   Klassen Depo. at 207, Q. 850.) This concept is not limited to computers, as it applies
12   to any real-world situation in which a person decides not to communicate with another
13   person because the other person is not listening, in other words, “don’t waste your
14   breath.”
15
16                            (Id. at 211, Q. 862.)
17           The asserted claims here are remarkable in their lack of any meaningful
18   technological detail. Claim 15 recites a “recipient application,” which the parties have
19   agreed broadly refers to “software, hardware, component, or collection of components
20   that processes status updates from a mobile communications device and generates an
21   output based on the status updates.” (ECF No. 157 at 9.) Claim 15 further recites a
22   “mode selector” and a “message generator,” both of which are depicted in the patent’s
23   figures as nondescript blank boxes. (Ex. 23, Fig. 1; id. at 6:11-14.) The specification
24   merely parrots the claim language and makes clear that the “mode selector” and
25   “message generator” can be anything that carries out their associated functionality.
26   (Id. at 6:22-26, 11:38-43, 12:10-14.) Similarly, the specification makes clear that
27   conventional database technologies are used in a routine and conventional manner –
28   storing, monitoring, and retrieving data. (Weissman Decl. Ex. A ¶ 182.) The claims
     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 28 of 35 Page ID
                                  #:34189


1    are thus clearly directed to the abstract idea of sending status messages to a recipient
2    application only when the recipient application is actively processing them.
3            BlackBerry will no doubt argue that the ’236 patent is directed to a
4    technological improvement that reduces battery consumption. Although this may
5    have been a goal of the alleged invention, the Federal Circuit has repeatedly
6    emphasized the § 101 analysis must focus on the claims themselves.                 E.g.,
7    ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019). To the
8    extent practicing the ’236 patent would provide conservation of battery power, that is
9    a benefit that flows solely from the abstract idea itself, rather than any specific
10   technique recited in the claims. The Court recognized this principle when it rejected
11   BlackBerry’s argument that targeted advertising results in savings in bandwidth and
12   processing. The Court explained that “these results of practicing the abstract idea
13   cannot be used to support patent eligibility.” (ECF No. 487 at 11 (emphasis added).)
14           Refraining from communicating with another person who is not listening, of
15   course, inherently has a benefit of saving energy (e.g., “don’t waste your breath”).
16   But the claims themselves do not go beyond this abstract concept. They merely recite
17   the abstract idea of “select[ing] a message transmission mode based on whether the
18   recipient application is actively processing status updates,” i.e. whether the other
19   person is listening, and generating status messages “using the selected message
20   transmission mode.” (Ex. 23, claim 15.) The claims do not specify any particular
21   technique for carrying out this abstract concept.
22           B.      The ’236 Patent Recites No Inventive Concept (Step 2)
23           With respect to the “inventive concept” analysis, the ’236 patent’s claims do
24   not add “significantly more” to the abstract idea of “don’t talk when no one is
25   listening.” As explained above, the limitations of the asserted claims, at most, reflect
26   the routine and conventional use of well-known, commercially-available technologies
27   and practices for performing an abstract idea. (Weissman Decl. Ex. A ¶¶ 183, 184.)
28   Nothing in the patent suggests that the inventors came up with any new type of
     Case No. 2:18-cv-01844                               MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 29 of 35 Page ID
                                  #:34190


1    communications protocols, database technology, or made any technological
2    advancement in the area of mobile devices or communications. (Weissman Decl. Ex.
3    A ¶ 182.) To the contrary, the ’236 patent acknowledges that mobile communications
4    devices already supported applications that used data generated or collected at the
5    device for including in status updates. (Ex. 23 at 1:21-28, 2:46-48.) The patent also
6    acknowledges numerous commercially-available wireless networks for mobile device
7    data transmission that a device can connect to using “well-known devices for
8    connecting to networks,” as well as commercially-available positioning services, such
9    as GPS. (Ex. 23 at 25:19-35, 25:63-26:14, 26:43-52.) The patent further makes clear
10   that conventional database technologies, such as SQL, may be used. (Ex. 23, 16:54-
11   65; Weissman Decl. Ex. A ¶ 182.)
12           Generic computing components are not sufficient to transform the claims into
13   patent-eligible subject matter. E.g., Alice v. CLS Bank Int’l, 573 U.S. 208, 226 (2014)
14   (“data processing system,” “communications controller,” and “data storage” were
15   “purely functional and generic” and supplied no inventive concept); see also, e.g.,
16   Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed.
17   Cir. 2016) (“[T]he claims ‘add’ only generic computer components such as an
18   ‘interface,’ ‘network,’ and ‘database.’ These generic computer components do not
19   satisfy the inventive concept requirement.”); In re TLI Commc’ns LLC Patent Litig.,
20   823 F.3d 607, 611 (Fed. Cir. 2016) (“physical components” such as a “telephone unit”
21   and a “server” merely provided a “generic environment in which to carry out the
22   abstract idea”); ChargePoint, 920 F.3d at 774-75, 770 (apparatus claims reciting a
23   “control device,” “transceiver,” “controller,” and “remote server” invalid under §
24   101).
25           Considering the claims as an ordered combination does not change this
26   conclusion. At most, the steps recite an order that a person of ordinary skill in the art
27   would find logical and would expect – first, the “mode selector” determines whether
28   the recipient application is actively processing status updates to select a message
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 30 of 35 Page ID
                                  #:34191


1    transmission mode, and then the “message generator” uses the selected mode to
2    generate and transmit messages. (Weissman Decl. Ex. A ¶ 187.) This merely recites
3    the same sequence one would use to carry out the abstract idea in any context – in
4    order to carry out the principle of “don’t talk when no one is listening,” of course, one
5    should first determine if someone is listening before deciding whether or not to talk.
6    And as noted, the routine and conventional use of a database is added in claim 17, and
7    does not add anything meaningful. E.g., BSG Tech LLC v. Buyseasons, Inc., 899 F.3d
8    1281, 1287-88 (Fed. Cir. 2018) (claims reciting a particular data classification, or even
9    changes in “the organization of information in the database … are not improvements
10   to database functionality,” but rather mere “benefits that flow from performing an
11   abstract idea in conjunction with a well-known database structure.”).
12   VI.     U.S. Patent No. 8,301,713
13           The Court’s order of August 21, 2018 granted a motion to dismiss and found
14   the independent claims of the ’713 patent invalid under § 101. (ECF No. 68, at 12-
15   18.)    The Court declined to reach the dependent claims because “they include
16   references to ‘resumption messages’ and other concepts that have not been sufficiently
17   addressed by [Defendants] and which have been raised by BlackBerry, making it
18   inappropriate to extend the patent ineligibility determination to those claims.” (Id. at
19   18.) As explained below, those additional claims add nothing meaningful to the § 101
20   analysis, and should be found invalid for the same reason as the independent claims.
21           As a result of the Court’s order, the only remaining claim asserted is dependent
22   claim 4, which depends from claims 3, 2, and 1:
23                   2. The method of claim 1, wherein the input is a resumption message.
24                   3. The method of claim 2, further comprising outputting in the
                     electronic conversation a second indication representative of at least a
25                   portion of the resumption message.
26                   4. The method of claim 3, wherein the time stamp is disposed between
27                   the first indication and the second indication.
28
     Case No. 2:18-cv-01844                                  MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 31 of 35 Page ID
                                  #:34192


1    (Ex. 25, ’713, claims 2-4.) There is nothing in any of these dependent claims that
2    would justify any deviation from the § 101 ruling with respect to claim 1.
3            Claim 2 merely recites that “the input” from claim 1 “is a resumption message.”
4    After the Court’s previous § 101 ruling on the ’713 patent, the parties stipulated that
5    a “resumption message” is simply a “message after a period of interruption.” (ECF
6    No. 157, at 9.) This limitation adds nothing meaningful to the subject matter of claim
7    1. Invalidated claim 1 already recites the step of detecting an input after “determining
8    that a predetermined duration of time has elapsed,” so it should come as no surprise
9    that claim 2 would clarify that “the input” is a resumption message.
10           Claim 3 merely recites the step of outputting (at least a portion) of the
11   resumption message.       This adds nothing meaningful to the subject matter of
12   invalidated claim 1, which already recites “outputting an electronic conversation
13   comprising a plurality of indications, each indication being representative of at least a
14   portion of a corresponding messaging communication….” (Ex. 25 at Claim 1[a],
15   8:50-54.) Because invalidated claim 1 already recites output of multiple messaging
16   communications (or portions of them), this additional step in claim 3 adds nothing
17   meaningful – it simply extends the output from claim 1 to the “resumption message.”
18           Finally, claim 4 recites that “the time stamp is disposed between the first
19   indication [i.e. the first messaging communication in claim 1] and the second
20   indication [i.e. the resumption message of claims 2-3].” This also adds nothing
21   meaningful because invalidated claim 1 already recites “outputting in the electronic
22   conversation, a time stamp representative of the second time.” (Ex. 25 at Claim 1[e],
23   9:1-3.) Displaying a time stamp that is “disposed between” the two messages is a
24   routine design decision that does not involve any technological improvement. See
25   Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1346 (Fed. Cir. 2018) (“[T]he
26   claims do not recite any arguably inventive method of how the secondary information
27   is displayed, such as what portion of the screen is utilized or how the primary activity
28   on the screen is monitored.”) Because there is no dispute of material fact, Defendants
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 32 of 35 Page ID
                                  #:34193


1    are entitled to judgment as a matter of law that claim 4 of the ’713 patent is patent
2    ineligible under § 101.
3    VII. U.S. Patent No. 8,677,250
4            A.       The ’250 Patent Is Directed to an Abstract Idea (Step 1)
5            BlackBerry asserts claims 9 and 14 of the ’250 patent against Defendants. The
6    ’250 patent is directed to the abstract idea of sending and receiving messages about
7    game play between at least two players. The subject matter of the patent embodies
8    the basic and longstanding concept of correspondence gaming, in which two players
9    participate in a game (by making moves or taking turns, depending on the game)
10   through some type of long-distance messaging communication channel, such as postal
11   mail (“chess by mail”), email, or other forms of communication. (Weissman Decl.
12   Ex.          A       ¶     188;      see       also       Exs.       27       and        28
13   [https://en.wikipedia.org/wiki/Correspondence_chess],
14   [https://www.guinnessworldrecords.com/world-records/longest-game-of-
15   correspondence-chess/].) These communication channels allow players to participate
16   in game play even if they are not physically near each other. This concept is
17   acknowledged in the ’250 patent’s background discussion, which describes
18   participating in turn-based games intermittently while engaging in other tasks. (Ex.
19   26 at 1:45-57.)
20           The asserted claims of the ’250 patent are not directed to a technological
21   improvement. Instead, they attempt to address a general human problem. (Weissman
22   Decl. Ex. A ¶ 190.) For example, the ’250 patent observes that “[a] user may play
23   more than one game at a time or play a game in a non-linear manner, leaving a game
24   interface to perform other tasks such as email, calendar review, etc.” (Ex. 26 at 1:53-
25   55.)    This observation applies beyond instant messaging and game play on an
26   electronic device. For example, it also applies to correspondence chess. The patent
27   asserts that, as a result, “[i]t is desirable to provide an interface to games in progress.”
28   (Ex. 26 at 1:55-56.) Again, the same idea applies to correspondence chess – a person
     Case No. 2:18-cv-01844                                  MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 33 of 35 Page ID
                                  #:34194


1    can interact with multiple ongoing games.
2            The asserted claims do not provide any technological improvement. Instead,
3    they use only generic instant messaging components, including a “contact list,” or
4    recite the use of functionality provided by those components, such as “displaying”
5    instant messages or “communicating” messages using the instant messaging system
6    of the messaging application. (Weissman Decl. Ex. A ¶ 190.) In fact, the ’250 patent
7    itself acknowledges that, by the filing date of the ’250 patent, instant messaging (IM)
8    was a “popular” form of communication with others using devices such as personal
9    computers, mobile telephones and personal data assistants. (Ex. 26 at 1:23-30.) The
10   ’250 patent also acknowledges that “IM applications and IM games are commercially
11   available (e.g. AIM™ from AOL, Yahoo! Messenger™, MSN Messenger™, etc.) for
12   many platforms….” (Ex. 26 at 13:2-7.) The exemplary IM applications and IM games
13   identified in the specification were well-known to persons of ordinary skill in the art –
14   and the general public – before the filing date of the ’250 patent. (Weissman Decl.
15   Ex. A ¶ 189.) For example, AOL Instant Messenger (AIM) had more than 53 million
16   users as of 2005, and MSN Messenger had about 29 million.                       (Ex. 29
17   [http://old.seattletimes.com/html/businesstechnology/2002497821_webmicrosoftaol
18   15.html].) One of the inventors of the ’250 patent confirmed that
19                                                                                   (Ex. 24,
20   pp.133-134, Q 531, Q 532, Q 533.)
21           Because the limitations of the asserted claims are specified at a high-level and
22   in functional terms, they make clear that their focus is not on any particular
23   technological improvement, but on addressing the general human problem of
24   communicating and resuming game play. E.g., In re TLI Commc’ns, 823 F.3d at 611
25   (“physical components” such as a “telephone unit” and a “server” merely provided a
26   “generic environment in which to carry out the abstract idea”); see also Alice, 573
27   U.S. at 226; Mortg. Grader, 811 F.3d at 1324-25; ChargePoint, 920 F.3d at 774-75,
28   770. For example, claim 9 recites “enabling a game application on the electronic
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 34 of 35 Page ID
                                  #:34195


1    device to utilize a contact list for an instant messaging application for playing games
2    with contacts in the contact list by identifying game play in the contact list,” which
3    states a merely functional end result and does not specify how the game application is
4    supposed to carry out this function. With this claim limitation, and the ones that
5    follow, the claim does not specify the mechanism by which the “instant messaging
6    application” and the “game application” interact with one another. (Weissman Decl.
7    Ex. A ¶ 191.)            The next limitations recite preparing game messages and
8    communicating them “using an instant messaging system used by the instant
9    messaging application,” without specifying any mechanism by which the game
10   messages are prepared and communicated. The remaining two limitations both recite
11   “displaying,” the first requiring display of “at least one instant message in an instant
12   messaging conversation user interface associated with the particular contact indicative
13   of game progress, the instant messaging conversation user interface enabling
14   additional instant messages to be sent to the particular contact in addition to instant
15   messages indicating game play.” This simply recites the basic concept of using a
16   conventional IM system to receive and display messages about gaming – and other
17   topics – which applies the basic concept of using a generic communications channel
18   to send gaming and non-gaming related content. In other words, it takes the generic
19   concept of correspondence gaming (such as chess by mail) and applies it to the instant
20   messaging context.        (Weissman Decl. Ex. A ¶ 191.)        The second “displaying”
21   limitation in the claim merely requires displaying the “game in progress user
22   interface” after the user has decided to switch to the game. The patent does not provide
23   any details about this user interface – the details of the game itself are outside the
24   scope of the patent. (Weissman Decl. Ex. A ¶ 191.)
25           The other asserted dependent claims similarly fail to describe any specific
26   technology for carrying out the functions. (Weissman Decl. Ex. A ¶ 192.) Claim 12,
27   for example, recites instructions for “associating a contact list entry in the contact list
28   with a game in progress associated with the game messages,” without specifying how
     Case No. 2:18-cv-01844                                 MPA ISO MOTION FOR SUMMARY JUDGMENT
 Case 2:18-cv-01844-GW-KS Document 540-1 Filed 01/08/20 Page 35 of 35 Page ID
                                  #:34196


1    the association is supposed to take place. Claim 13 recites “instructions for displaying
2    the game in progress user interface upon detecting selection of the contact list entry
3    associated with the game in progress,” but as noted, the actual game play itself falls
4    outside the scope of the patent. Finally, claim 14 recites “instructions for maintaining
5    the game progress data upon switching away from the game in progress user interface
6    to enable the game in progress to be resumed upon a re-invocation of the game in
7    progress user interface,” which comprises basic and conventional storage of
8    information. Even in correspondence gaming such as chess by mail, the game
9    progress data must be maintained by both parties to know what moves have already
10   been made, before they resume game play. The claim does not specify any particular
11   technology of maintaining game progress data.
12           B.      The ’250 Patent Recites No Inventive Concept (Step 2)
13           The ’250 patent’s claims add nothing “significantly more” to the abstract idea
14   of sending and receiving messages about game play between at least two players. As
15   explained above, the limitations of the asserted claims, at most, reflect the routine and
16   conventional use of well-known, commercially-available technologies and practices
17   for performing an abstract idea. (Weissman Decl. Ex. A ¶ 189.) Generic computing
18   components are not sufficient to transform the claims into patent-eligible subject
19   matter. E.g., Alice, 573 U.S. at 226; see also, e.g., Mortg. Grader, 811 F.3d at 1324-
20   25; In re TLI Commc’ns, 823 F.3d at 611; ChargePoint, 920 F.3d at 774-75, 770.
21           Nothing in the “ordered combination” of the claim elements supplies an
22   inventive concept. The steps at most recite an order that a person of ordinary skill in
23   the art would find logical and would expect. (Weissman Decl. Ex. A¶ 193.) The order
24   of the steps mirrors the steps one would expect in carrying out correspondence gaming
25   techniques in the “real” (non-computer based) world. (Id.)
26
27    Date: January 7, 2020                       By: /s/ Heidi L. Keefe
                                                          Heidi L. Keefe (178960)
28
     Case No. 2:18-cv-01844                                MPA ISO MOTION FOR SUMMARY JUDGMENT
